USCA11 Case: 21-13031      Date Filed: 10/12/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13031
                   Non-Argument Calendar
                   ____________________

NATHANIEL POOLE, JR.,
                                             Plaintiff-Appellant,
versus
BRIAN LEE MASONY,
Facility Corporate Attorney Administrative,
DONALD SAWYER,
Facility Administrator Director,
JACQUES LAMOUR,
Facility Medical Department General Physician,
ANN D. BAKER,
Facility Pharmacy Doctor,
DEBRA JEROME,
USCA11 Case: 21-13031         Date Filed: 10/12/2022     Page: 2 of 5




2                       Opinion of the Court                 21-13031

Facility Medical Department Registered Nurse, et al.,


                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 2:18-cv-00457-JLB-MRM
                    ____________________

Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Nathaniel Poole, proceeding pro se, appeals the district
court’s order dismissing his third amended complaint under Fed-
eral Rule of Civil Procedure 12(b)(6). Specifically, the district court
ruled that Poole failed to allege plausible claims under state law and
42 U.S.C. § 1983 against Donald Sawyer, Jacques Lamour, Debra
Jerome, Amanda Miller, and Stephanie Delbert—employees of the
Florida Civil Commitment Center. The district court also ruled
that Poole failed to allege plausible claims under state law and Sec-
tion 1983 against private physicians Dr. James Bartek and Dr. Ste-
phen Helgemo. Because Poole abandons for all of his claims some
issues that are dispositive, we affirm.
        Although this Court construes pro se litigants’ briefs liber-
ally, appellants abandon issues they fail to brief on appeal, even if
USCA11 Case: 21-13031         Date Filed: 10/12/2022      Page: 3 of 5




21-13031                Opinion of the Court                          3

they litigate pro se. Timson v. Sampson, 518 F.3d 870, 874 (11th
Cir. 2008). An appellant abandons an issue if the appellant fails to
prominently raise it in an opening appellate brief. Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 680-82 (11th Cir. 2014). And
this Court does not serve as de facto counsel to sustain an action
that a pro se litigant could not otherwise keep alive. See Campbell
v. Air Jamaica, Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014) (reason-
ing that even though we construe pro se plaintiffs’ pleadings liber-
ally, we do not substitute ourselves as their counsel).
        Here, the district court ruled that Poole failed to plausibly
allege that Dr. Bartek and Dr. Helgemo, both private physicians,
are state actors subject to liability under Section 1983. Poole does
not challenge or discuss this ruling on appeal. And so, Poole waived
any challenge to the district court’s holdings that he failed to plau-
sibly allege that Dr. Bartek and Dr. Helgemo are proper defendants
for purposes of Section 1983.
        The district court also ruled that Poole failed to plausibly al-
lege facts to support state law claims against Dr. Bartek, Dr.
Helgemo, and the FCCC employees. Poole expressly waives any
state law claims in his appellate brief. Thus, Poole abandons any
challenge to the district court’s dispositive rulings regarding all
claims against Dr. Bartek and Dr. Helgemo. And he abandons any
state law claims against the FCCC defendants.
    Although Poole mentions his Section 1983 claims against the
FCCC employees on appeal, Poole also abandons the issue of the
USCA11 Case: 21-13031          Date Filed: 10/12/2022      Page: 4 of 5




4                       Opinion of the Court                   21-13031

district court’s dismissal of those claims because he effectively did
not argue it on appeal.
        A party abandons an issue on appeal when its brief makes
conclusory assertions about an issue but does not make arguments
or cite authorities to support those assertions. Sapuppo, 739 F.3d at
682.
        Poole mentions the issue of whether he alleged plausible
claims against the FCCC employees for subjecting him to cruel and
unusual punishment by exhibiting a deliberate indifference to his
serious medical needs. But Poole makes this argument as a conclu-
sory assertion and does nothing more. He does not explain how
the district court erred in reaching the opposite conclusion. He
does not explain how the allegations in his complaint plausibly al-
lege a claim. He does not cite any legal authority in his argument
section other than Section 1983 and the deliberate indifference
standard. In short, Poole does nothing to persuade this Court that
the district court incorrectly concluded that he failed to state a plau-
sible claim for relief. Because he does not meaningfully challenge
the district court’s ruling for the FCCC defendants on his Section
1983 claims against them, Poole abandons this issue, too.
        Finally, Poole also asserts for the first time on appeal that the
district court violated his due process rights by reaching its decision
in haste and by making multiple rulings during the litigation. Poole
cites no authority to support his contention that the district court
violated his due process rights. Nor does Poole explain what he
USCA11 Case: 21-13031         Date Filed: 10/12/2022      Page: 5 of 5




21-13031                Opinion of the Court                          5

means by his assertion that the district court ruled with haste. Con-
trary to Poole’s assertion of haste, the district court dismissed his
third amended complaint in a thoughtful 19-page order that so lib-
erally construed Poole’s pleadings that it examined Poole’s allega-
tions for the violation of a right Poole did not himself invoke. Even
more, the multitude of rulings by the district court about which
Poole complains are inherent in litigation and cannot support a due
process argument absent further explanation and legal support,
both of which Poole does not provide. This Court is not Poole’s
counsel and cannot formulate his arguments for him. And thus,
again, Poole abandons this due process issue, like all others, for fail-
ing to meaningfully argue it on appeal.
       Accordingly, the district court is AFFIRMED.